DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a clock electronic device comprising; an electronic signal processing component configured to perform clock synchronization including: unwrapping a wrapped phase of the propagation-delayed wireless clock synchronization signal using the wrap count to generate an unwrapped phase; and synchronizing the clock using the unwrapped phase in combination with the remaining limitations of the claim.
With respect to claim 10, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a MR receive coil comprising: an electronic signal processing component configured to perform clock synchronization including: unwrapping a wrapped phase of the propagation-delayed wireless clock synchronization signal using the wrap count to generate an unwrapped phase; and synchronizing the clock using the unwrapped phase in combination with the remaining limitations of the claim.
With respect to claim 18, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a clock synchronization method comprising: unwrapping a wrapped phase of the propagation-delayed wireless clock synchronization signal using the wrap count to generate an unwrapped phase; and synchronizing the clock using the unwrapped phase in combination with the remaining limitations of the claim.
With respect to claims 2-9, 11-17, 19-22, the claims have been found allowable due to its dependency to claims 1, 10 and 18 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the PTO 892 discloses systems having and antenna and a clock associated with the antenna where the antenna is synchronized and having phase wrapping for operation correction of the synchronization. The closest prior art is Crols et al (US 2019/0044774 A1). Crols discloses in Figure 1 a device (device 1) with an antenna. The device has phase wrap detector #29 and a clock #8 wherein the time measurements #10 detect phase wraps to evaluate the correct phase information to be used to synchronize the clock #8.  However the prior art fails to teach a wrap count from a phase difference between propagation delay signals, unwrap the phase using said wrap count to synchronize the clock from said unwrap phase. It would not have .   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866